Citation Nr: 1017490	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for hypertension.  

2.	Entitlement to service connection for an acquired 
psychiatric disability, to include a generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1983 to June 
1987 and in the National Guard from June 1990 to December 
2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that when a claimant makes a claim, 
she is seeking service connection for symptoms regardless of 
how those symptoms are diagnosed or labeled.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009). In this case, the Board has 
considered the Veteran's claim for all possible psychiatric 
disorders as discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent medical 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

There is a DD Form 214 of record which verifies the Veteran's 
active duty from August 1983 to June 1987.  National Guard 
records also show that he had over 20 years of total service 
including guard service from July 1992 to November 2004.  A 
remand is necessary to verify the dates and types of the 
Veteran's active duty service, including any periods of 
active duty service with the Army National Guard. 

The Veteran claims that his hypertension and anxiety disorder 
were incurred in and/or aggravated by his active service, 
including in the National Guard.  The evidence of record 
suggests that the Veteran was diagnosed with hypertension in 
December 1999.  On the Report of Medical History in October 
1999, the Veteran reported high blood pressure.  He also 
indicated that panic attacks began in 1994, and he reported 
nervous trouble on the Report of Medical History in October 
1999.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, the Board 
considers four factors.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In this case, there is evidence that the Veteran has current 
disabilities including hypertension and generalized anxiety 
disorder.  A July 2004 letter from a private physician 
verified the current diagnoses.  The Veteran asserted that 
his disabilities began in service and/or were aggravated by 
his National Guard service.  

Although, service treatment records do not specifically show 
treatment for the disabilities in active service, it appears 
that the disabilities manifested prior to the Veteran's 
discharge from the National Guard.  The Board notes that 
headaches were treated in active service, which could be a 
symptom of hypertension.  Additionally, panic attacks are 
readily observable by laypersons and do not require medical 
expertise to establish their existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Veteran is competent 
to describe the nature of his headaches and panic attacks in 
service.  See 38 C.F.R. § 3.159(a)(2) (2009); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Further, the Veteran was given 
a medical discharge from the National Guard due to his 
hypertension and panic attacks.  

To date, VA examinations have not been conducted.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  In view of the foregoing, 
the Board finds that VA examinations are warranted to 
determine if hypertension and/or an acquired psychiatric 
disability were incurred in or aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should ask the service 
department to verify all of the Veteran's 
periods of service.  Request from the 
service department a complete copy of the 
Veteran's service personnel records and 
separation certificates and other related 
materials that document the dates and 
nature of his active duty, active duty for 
training, and inactive duty training.  If 
the records do not exist or cannot be 
located, the claims file should document 
the efforts that were made to obtain the 
same, and the RO should issue a formal 
finding of the unavailability of those 
records and associate them with the claims 
file.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records VA is 
unable to obtain; (b) briefly explain the 
efforts that VA made to obtain those 
records; (c) describe any further action 
to be taken by VA with respect to the 
claim; and (d) notify him that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e)(1) (2009) 
(emphasis added). 

2.	The RO should schedule the Veteran for 
an appropriate examination to determine 
the etiology of  current hypertension.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should state whether the 
Veteran's hypertension is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active service 
or to a period of active service in the 
National Guard.  Any opinion expressed, 
whether positive, negative or speculative, 
should be accompanied by supporting 
rationale.

3.	The RO should schedule the Veteran for 
an appropriate examination to determine 
the etiology of current acquired 
psychiatric disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  

The examiner should state whether the any 
current acquired psychiatric disability is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service or to a 
period of active service in the National 
Guard.  Any opinion expressed, whether 
positive, negative or speculative, should 
be accompanied by supporting rationale.

4.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


